          Case 3:15-cv-00499-MMD-WGC Document 169 Filed 09/29/20 Page 1 of 3



 1
     AARON D. FORD
 2     Attorney General
     PETER E. DUNKLEY Bar No. 11110
 3     Deputy Attorney General
     State of Nevada
 4   Public Safety Division
     100 N. Carson Street
 5   Carson City, NV 89701-4717
     Tel: (775) 684-1259
 6   E-mail: pdunkley@ag.nv.gov

 7   Attorneys for Defendants Ira
     Brannon and Christopher Smith
 8

 9                                   UNITED STATES DISTRICT COURT

10                                        DISTRICT OF NEVADA

11   JOSEPH L. MIZZONI,
                                                               Case No. 3:15-cv-00499-MMD-WGC
12                          Plaintiff,

13   vs.                                                    ORDER GRANTING UNOPPOSED
                                                             MOTION FOR EXTENSION OF
14   STATE OF NEVADA, et al.,                                   TIME TO FILE JOINT
                                                            STIPULATION AND ORDER FOR
15                          Defendants.                      DISMISSAL WITH PREJUDICE

16            Defendants Ira Brannon and Christopher Smith, by and through counsel, Aaron D.
17   Ford, Attorney General of the State of Nevada, and Peter E. Dunkley, Deputy Attorney
18   General, file this unopposed Motion for Extension of Time to File Joint Stipulation and
19   Order for Dismissal With Prejudice.
20                           MEMORANDUM OF POINTS AND AUTHORITIES
21   I.       RELEVANT BACKGROUND AND PROCEDURAL HISTORY
22            Following a mediation with Magistrate Judge William Cobb, the parties agreed to settlement
23   terms. See ECF No. 167. Pursuant to the Court’s order, the stipulation of dismissal with prejudice is
24   to be filed no later than September 28, 2020. See id. The parties have exchanged settlement documents
25   and are still collaboratively working on obtaining the necessary signatures on both the settlement
26   documents. The parties believe they will obtain the necessary signatures within the next 30 days, or by
27   October 28, 2020. Plaintiff has confirmed that this motion is unopposed.
28   ///

                                                       1
       Case 3:15-cv-00499-MMD-WGC Document 169 Filed 09/29/20 Page 2 of 3



 1   II.    ARGUMENT

 2          Courts have inherent power to control their dockets. Hamilton Copper & Steel Corp. v. Primary

 3   Steel, Inc., 898 F.2d 1428, 1429 (9th Cir. 1990); Oliva v. Sullivan, 958 F.2d 272, 273 (9th Cir. 1992).

 4   Fed. R. Civ. P. 6(b)(1) governs enlargements of time and provides as follows:

 5              When an act may or must be done within a specified time, the court may, for
                good cause, extend the time: (A) with or without motion or notice if the court
 6              acts, or if a request is made, before the original time or its extension expires;
                or (B) on motion made after the time has expired if the party failed to act
 7              because of excusable neglect.

 8   “The proper procedure, when additional time for any purpose is needed, is to present to the Court a
 9   timely request for an extension before the time fixed has expired (i.e., a request presented before the
10   time then fixed for the purpose in question has expired).” Canup v. Miss. Valley Barge Line Co., 31
11   F.R.D. 282, 283 (D.Pa. 1962). The Canup Court explained that “the practicalities of life” often
12   necessitate an enlargement of time to comply with a court deadline. Id. Extensions of time “usually are
13   granted upon a showing of good cause, if timely made.” Creedon v. Taubman, 8 F.R.D. 268, 269
14   (D.Ohio 1947). The good cause standard considers a party’s diligence in seeking the continuance or
15   extension. See, e.g., Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992).
16          In this case, the parties have been working on finalizing the settlement documents and obtaining
17   the necessary signatures. Final versions of the documents have been circulated and are awaiting
18   execution. Counsel for Defendants has confirmed that this motion is unopposed.
19          Thus, good cause exists for the Court to grant a [30] day extension in order to permit time for
20   the settlement documents to be executed and the Stipulation and Order of Dismissal to be submitted to
21   the Court, which will fully resolve this case.
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                        2
       Case 3:15-cv-00499-MMD-WGC Document 169 Filed 09/29/20 Page 3 of 3



 1   III.   CONCLUSION

 2          For the above stated reasons, Defendants request October 28, 2020 to file the Joint Stipulation

 3   and Order of Dismissal with Prejudice. This request is unopposed.

 4          DATED this 28th day of September, 2020.

 5                                              AARON D. FORD
                                                Attorney General
 6

 7                                              By:       /s/ Peter E. Dunkley
                                                          PETER E. DUNKLEY, Bar No. 11110
 8                                                        Deputy Attorney General
 9                                                        Attorneys for Defendants
10

11                                              IT IS SO ORDERED.

12

13                                              U.S. MAGISTRATE JUDGE
14                                              DATED: September 29, 2020
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      3
